Citation Nr: 0217703	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-20 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for left ear hearing 
loss.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for residuals of a 
left thumb fracture.

6. Entitlement to service connection for acne vulgaris.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1953 
to January 1957 and from April 1957 to October 1973.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  The Board notes that, while 
the July 2000 rating decision also denied entitlement to 
service connection for residuals of a fractured nose, the 
RO granted that claim in an August 2002 decision, and 
assigned a noncompensable disability evaluation.  The 
veteran has not indicated that he wishes to appeal those 
actions.  

Further, in an unappealed February 1974 decision, the RO 
denied the veteran's claim for service connection for 
hearing loss.  This determination is final and may not be 
reopened without evidence deemed to be new and material.  
See 38 C.F.R. § 3.156 (2002).  The current appeal comes 
before the Board from an RO rating decision of July 2000 
which again denied the claim of entitlement to service 
connection for left ear hearing loss.

The Board points out in this regard that, while it is not 
made clear in the record, it appears that the RO reopened 
the veteran's claim and denied it in July 2000.  
Thereafter, in October 2000, the RO again considered the 
veteran's claim based, in large measure, upon the 
September 2000 receipt of additional service medical 
records.  As a result, the Board believes that the matter 
as set forth on the first page of this decision 
appropriately characterizes the current status of the 
veteran's claim.

The matter of entitlement to service connection for acne 
vulgaris will be addressed in the Remand section below. 

FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that hemorrhoids were not present in service, 
and the evidence preponderates against a finding that any 
currently diagnosed hemorrhoid disorder is related to 
service or any incident of service.

2.  The competent and probative medical evidence of record 
demonstrates that tinnitus was not present in service, and 
the evidence preponderates against a finding that any 
currently diagnosed tinnitus is related to service or any 
incident of service.

3.  The competent and probative medical evidence of record 
demonstrates that left ear hearing loss was not present in 
service, and the evidence preponderates against a finding 
that any currently diagnosed left ear hearing loss is 
related to service or any incident of service.

4.  The competent and probative medical evidence of record 
demonstrates that hypertension was not present in service, 
and the evidence preponderates against a finding that any 
currently diagnosed hypertension is related to service or 
any incident of service.

5.  The competent and probative medical evidence of record 
demonstrates that the veteran does not have any current 
residuals of a left thumb fracture and that any complaints 
of left thumb pain are not related to service or any 
incident of service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2002); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002). 

3.  Left ear hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2002)); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2002).

4.  Hypertension was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002).

5.  Current residuals of a left thumb fracture were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2002)); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When examined for enlistment into service in January 1953, 
the veteran's blood pressure was 120/84 and his 
cardiovascular system, upper extremities, and rectum were 
normal.  His hearing test results were 15/15 for the 
whispered voice, bilaterally, indicating normal hearing.  
The veteran was found qualified for active service.  A 
service examination report completed later the same month 
reported essentially identical findings.



The service medical records are not referable to 
complaints of or treatment for defective hearing, 
tinnitus, hemorrhoids, hypertension, or a left thumb 
fracture.  On a report of medical history completed for 
separation in December 1956, the veteran checked "no" to 
having high or low blood pressure, piles or rectal 
disease, bone, joint, or other deformity, or ear trouble.  
When examined that day, a service medical examination 
report indicates that the veteran's ears, rectum, 
cardiovascular system, and upper extremities were normal.  
His blood pressure was 116/70 and his hearing test results 
were 15/15 for the whispered and spoken voice, 
bilaterally, indicating normal hearing.  

When examined for re-enlistment into service in April 
1957, the veteran denied having ear trouble, high blood 
pressure, bone, joint, or other deformity, and piles or 
rectal disease.  Examination results were essentially 
identical to those reported in December 1956.  On a report 
of medical history completed in April 1968 in conjunction 
with a periodic medical examination, the veteran checked 
"no" to having hearing loss and high blood pressure, and 
did not indicate whether he had piles or rectal disease.  
When examined that day, his ears, rectum, and upper 
extremities were normal and his blood pressure was 118/78.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
20
45
25
LEFT
      -
10
-5
0
15
5

Under a summary of defects and diagnoses, the examiner 
noted broadband hearing loss, right.  A May 1968 Physical 
Profile Serial report indicates that the veteran's defects 
included broadband hearing loss, right, but no duty 
restriction was required.

In November 1970, the veteran underwent another periodic 
service examination.  His ears, rectum, and upper 
extremities were normal and his blood pressure was 116/76.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
5
0
LEFT
-5
10
0
15
5

In April 1973, the veteran underwent a periodic 
examination prior to separation from service.  On a report 
of medical history completed at that time, he checked "no" 
to having high blood pressure, hearing loss, and piles or 
rectal disease.  When examined that day, the veteran's 
ears, rectum, and upper extremities were normal.  His 
blood pressure was 116/90.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
5
5
5
25
5

A summary of defects and diagnoses was not referable to 
hearing loss, tinnitus, hypertension, hemorrhoids, or 
residuals of a left thumb fracture.

Post service, the veteran underwent VA examination in 
December 1973, approximately two months after his 
discharge from active duty.  According to the examination 
report, his blood pressure was 112/74, and a rectal 
examination revealed no evidence of hemorrhoids.  The 
veteran complained of right ear hearing loss present for 
several years.  There was no ringing, drainage, or other 
ear symptoms.  His ear canals were clear, and his tympanic 
membranes were intact and translucent.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10

10
LEFT
5
15
10

15

Speech recognition was 98 percent in the veteran's right 
ear and 96 percent in his left ear.  The pertinent 
diagnosis was sensorineural hearing loss.

In January 1974, the veteran underwent another VA 
examination for hearing acuity.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
0

5
LEFT
-10
 5
0

10

The VA examiner noted that the veteran's hearing was 
"within normal limits bilaterally."

In a July 1976 statement, J.C. B., M.D., stated that he 
had treated the veteran for a severe case of prostatitis.  
The clinical impression was of resolving bacterial 
prostatitis.  Private medical records, dated from 1976 to 
1986, are not referable to tinnitus, left ear hearing 
loss, hemorrhoids, hypertension, or residuals of a left 
thumb fracture.

Private medical records from K.V.E., M.D., dated from 1986 
to 1997, indicate that in September 1996 the veteran was 
diagnosed with a colonic polyp described as a carcinoma in 
situ.  

Private medical records from J. M., M.D., dated from 1993 
to 2000, indicate that in April 1993 the veteran was 
diagnosed with hearing loss secondary to bilateral wax 
impaction, and both canals were cleaned.  The veteran had 
a low-grade external otitis in his left ear secondary to 
the wax impaction, that was treated with antibiotics.  His 
blood pressure at that time was 142/84.  

In May 1993, the veteran complained of tinnitus in the 
left ear for the last month that had cleared up the 
previous week.  According to Dr. M's record, the veteran 
had a "long history of hearing loss left ear, probably 
related to acoustic trauma."

The veteran's tympanic membranes looked normal.  An air 
conduction test revealed a high frequency loss in the left 
ear, "somewhat suggestive" of acoustic trauma, with no 
hearing in the right ear.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
15
10
LEFT
15
25
50
55
60

When the veteran was seen the next week, Dr. M. noted that 
the veteran still had tinnitus, and in 1987 had undergone 
an audio workup at the Virginia Mason Clinic in Seattle 
that was normal.  According to the record, this was 
considered alarming, as the veteran had significant high 
frequency left ear hearing loss that was thought to 
perhaps herald the presence of an acoustic neuroma.  A 
magnetic resonance image (MRI) of the brain was ordered to 
rule out acoustic neuroma.  The pertinent diagnosis was 
tinnitus.  Results of the MRI taken in July 1993 indicated 
nothing to suggest acoustic neuroma.

In July 1993, Dr. E. noted that the veteran planned to go 
to the Mayo Clinic, apparently for an examination, and had 
tinnitus.  Private hospital records dated in December 1993 
indicate that the veteran was hospitalized for treatment 
of cellulitis, and that he had undergone an examination at 
the Mayo Clinic in the summer.  When examined at 
admission, the veteran's past surgical history included a 
hemorrhoidectomy in the past and a left ulnar release.  
His blood pressure was 197/109 and a rectal examination 
was deferred.  The pertinent clinical impression was of 
hypertension, probably secondary to the stress of being 
admitted as well as the discomfort. 

In October 1994, Dr. E. examined the veteran and noted 
that a rectal examination was negative.  In February 1996, 
the doctor's records indicate that the veteran's blood 
pressure was 170/70, and medication was prescribed.  When 
the veteran was privately hospitalized in December 1996 
for a rotator cuff problem, hypertension and irritable 
bowel syndrome were his only noted medical problems. 

The private hospital records indicate that, in January 
1998, the veteran underwent a colonoscopy that showed no 
evidence of recurrent polyposis.  In February 1998, when 
the veteran underwent a hernia repair, a rectal 
examination was deferred.  An April 1998 private medical 
report of a MRI of the veteran's brain showed no evidence 
of acoustic neuroma.

Private medical records from J.A.S., M.D., include an 
April 1998 assessment of slow progression of left ear 
hearing loss that was "probably noise related".  According 
to that record entry, the veteran did a lot of gun 
shooting and bird hunting, and had done so for some time.  
Examination revealed normal canals, and an audiogram 
showed unilateral hearing loss with good discrimination.

In June 2000, Dr. S. examined the veteran, and the office 
record indicates that the veteran had a history of 
decreased left ear hearing.  It was noted that the veteran 
had twenty-one years in service and left the service 
because of hearing loss in the left ear.  He had 
intermittent ringing in his left ear.  The veteran 
reported that his hearing had not changed much and he used 
to trap-shoot a lot without protection, but no longer did 
that.  He worked around the flight line as an airplane 
mechanic.  His medical problems included high blood 
pressure.  The pertinent assessment was bilateral 
neurosensory hearing loss.  An audiogram was done that 
showed hearing to be along the same pattern of the left 
ear.  The right ear was stable compared to the previous 
hearing test.

In a June 2000 statement, Dr. S. said that the veteran had 
long-standing troubles with hearing loss.  According to 
Dr. S., the veteran stated that his hearing loss dated 
back to his time in service, when he worked on a flight 
line, shot skeet on the Air Force competitive team and 
traveled to competitions representing the Air Force.  Dr. 
S. said an audiogram showed a hearing loss, greater in the 
left ear than the right ear, that involved the high tones 
more than low tones in the left ear.  

In January 2001, VA afforded the veteran a private 
audiology examination.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
25
LEFT
25
35
65
65
65

Speech recognition on the Maryland CNC word list was 96 
percent in the veteran's right ear and 84 percent in his 
left ear. 

In a February 2001 record, the private audiologist who 
examined the veteran for VA noted that the veteran 
complained of decreased left ear hearing with constant 
unilateral tinnitus in the left side with intensity 
fluctuation.  Audiometric findings showed normal right ear 
hearing through 4,000 cycles, with a slight high frequency 
loss beyond that.  On the left side, there was a mild to 
moderately severe sensorineural hearing loss.  The veteran 
reported having some trouble hearing background noise.  It 
was noted that he spent twenty years in service, from 1953 
to 1973, and reported a history of noise exposure during 
that time in service.  It was also noted that he was a 
skeet shooter for the military, shot many rounds of 
ammunition, and worked on or near the flight line for a 
number of years.  The VA examiner noted that a review of 
the veteran's military records showed that a whispered 
voice test performed in 1953 was within the normal range.  
A test performed in 1973, prior to discharge, showed 
hearing to be essentially within normal limits, with only 
a slight difference between ears.  The veteran reported 
the onset of tinnitus probably occurred in approximately 
1988 or 1990, several years after his discharge from 
active service.  The audiologist stated that "[b]ased on 
the information found in the patient's records as well as 
audiological testing, it is my opinion that the patient 
did not have a hearing loss at the time [he] . . . left 
the military." 

A February 2001 VA outpatient examination report indicates 
that the veteran was diagnosed with hypertension 
approximately ten years ago, that was well after getting 
off active duty in 1973.  He took prescribed medication 
and denied cardiac complications.  The veteran further 
reported that he fractured his left thumb in 1955 and it 
was splinted.  He never had any surgery or an actual cast.  
He said he currently experienced stiffness and pain, not 
on a daily basis, but mostly on a flare-up basis when his 
hands were very cold.  The veteran said the pain sometimes 
lasted from three to four days, and he pointed to the 
metacarpophalangeal (MCP) joint of the left thumb as the 
point of origin of the pain.  The veteran reported having 
hemorrhoids in Japan while on active duty around 1956.  He 
had suffered from both external and internal hemorrhoids 
over the years.  In 1988, he had had two separate large 
external hemorrhoids surgically removed.  He had never had 
any internal hemorrhoids removed.  The veteran described 
having daily external irritation around the anus, and used 
hydrocortisone cream almost on a daily basis.  

Further, examination findings revealed that the veteran's 
blood pressure was 136/70, and his left thumb showed no 
visible deformities.  He had no tenderness to palpation.  
There was full range of motion of the MCP and proximal 
interphalangeal (PIP) joints of the thumb, full 
opposition, and full strength without complaints of pain.  
An X-ray of the left thumb was essentially negative.  
Examination for hemorrhoids revealed some slight 
irritation, redness, and small skin tag, consistent with 
chronic, mild external hemorrhoids.  The clinical 
impression was hypertension, controlled.  There were no 
complications based upon the veteran's history and 
physical examination, and the VA examiner stated that 
"[t]his condition occurred well after active duty."  Left 
thumb pain was noted, with negative examination that day.  
Mild hemorrhoids were noted on examination, with a history 
of internal hemorrhoids and no need for further testing.

In a September 2002 statement, the private audiologist who 
had conducted the veteran's January and February 2001 
examinations noted the previous examination findings and 
stated that he had no way to know what noise exposure the 
veteran had after service.  Since the veteran's hearing 
was normal at discharge, in the audiologist's opinion, it 
was not likely that the veteran's current hearing loss was 
a result of circumstances associated with military 
service.

II. Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection for 
hemorrhoids, tinnitus, left ear hearing loss, 
hypertension, and residuals of a left thumb fracture.  
Before addressing these issues, the Board notes that, on 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2002)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of 
title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to 
well ground a claim before the Secretary of Veterans 
Affairs is obligated to assist the claimant in developing 
the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  


Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The VA 
examinations obtained in January and February 2001 
fulfilled these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statements of the case 
(SSOCs), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a March 2001 letter, the RO advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations and, in the August 2002 SSOC, 
the RO specifically provided the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2002).  A copy 
of that letter and SSOC were also sent to the veteran's 
accredited service representative.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103 (West 
Supp. 2002)).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for 
an equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. A. 5103A(d) (2002)).  The VA medical examinations 
obtained in January and February 2001 that are described 
above satisfied this obligation.  Thus, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claims for 
service connection for hemorrhoids, tinnitus, left ear 
hearing loss, hypertension, and residuals of a left thumb 
fracture.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claims pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA, to the 
extent it is applicable.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of an 
organic disease of the nervous system (including 
sensorineural hearing loss or hypertension) in service, 
its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of 
a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

1.  Service connection for hemorrhoids

The veteran has contended that service connection should 
be granted for hemorrhoids.  Although the evidence shows 
that the veteran currently has hemorrhoids, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  
On the other hand, the record reflects that his rectum was 
normal on separation from service, there was no evidence 
of hemorrhoids when examined by VA in December 1973, and 
the first post-service evidence of record of hemorrhoids 
is apparently from 1988, more than ten years after the 
veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
hemorrhoids to service or any incident of service has been 
presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 
supra; Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994).  Here, the veteran has not 
submitted any medical opinion or other medical evidence 
that supports his claim.  Moreover, the preponderance of 
the probative and objective medical evidence now of record 
militates against a finding that the veteran has 
hemorrhoids related to service or any incident thereof.  
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 
3.304.

We have considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is 
in equipoise, there is said to be a reasonable doubt, and 
the benefit of such doubt is given to the claimant.  38 
U.S.C.A. § 5107(b); see Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); 38 C.F.R. § 3.102.  However, when the 
evidence for and against a claim is not in equipoise, then 
there is a preponderance of evidence either for or against 
the claim, there is no reasonable doubt, and the doctrine 
is inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  Based upon the evidence of record, service 
connection for hemorrhoids must be denied.

2.  Service connection for left ear hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Even though disabling hearing loss may 
not be demonstrated at separation, a veteran may, 
nevertheless, establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is related to service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of 
hearing loss.  See Hensley (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al., 
eds., at 110-11 (1988)).  See also 38 C.F.R. § 3.385, 
discussed infra.



The veteran has asserted that he was exposed to acoustic 
trauma as a flight line mechanic in service and, 
apparently, as a competitive skeet shooter for the Air 
Force.  His service records indicate that he was a radio 
repairman and ground radar superintendent.

Although the veteran contends that his left ear hearing 
loss is directly related to active service, the evidence 
of record shows that at examination for enlistment into 
service, in 1953, no hearing loss was reported.  Service 
medical records are negative for reference to a complaint 
of hearing difficulty.  In 1973, when examined for 
separation, his left ear hearing was normal and an ear 
abnormality was not reported.

The veteran, however, is not required to show that he met 
the criteria of 38 C.F.R. § 3.385 at separation, if he has 
a hearing loss otherwise shown to have begun in service.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As 
noted above, there is no evidence of any treatment for a 
hearing loss during service.  The Board acknowledges that 
the veteran may have been exposed to acoustic trauma from 
serving on the flight line in service.  Nevertheless, 
although the veteran reported having a hearing problem 
after discharge, in January 1974, a VA examiner found his 
hearing within normal limits, and the first post-service 
audiogram reflecting hearing loss was from 1993, nearly 
twenty years after discharge from active service.  While 
38 U.S.C.A. § 3.385 does not bar service connection for 
left ear hearing loss, it does not compel service 
connection either, even though the veteran currently meets 
its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
Further, in September 2002, a private medical specialist 
who examined the veteran for VA concluded that the 
veteran's left ear hearing loss was unrelated to noise 
exposure in service.  There is no medical evidence to 
contradict this professional opinion.

While a 1998 office record from Dr. S. indicates that the 
veteran gave a history of leaving service due to left ear 
hearing loss and, in June 2000, Dr. S. reported that the 
veteran's hearing loss dated back to service, that doctor 
relied on a history provided by the veteran that is 
otherwise unsubstantiated.  An opinion regarding the 
etiology of the underlying condition is no better than the 
facts alleged by the veteran and, when unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993)("An 
opinion based upon an inaccurate factual premise has no 
probative value.").  In fact, as noted above, in September 
2002, a private audiologist who reviewed the veteran's 
service medical records opined that left ear hearing loss 
was unrelated to noise exposure in service.

Accordingly, as it has not been shown that the veteran's 
left hearing loss is related to service or any incident 
thereof, service connection for left hearing loss must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385.  The evidence is not so evenly 
balanced that there is reasonable doubt as to any material 
issue.  38 U.S.C.A. § 5107.

3.  Service connection for tinnitus

The veteran has also contended that service connection 
should be granted for tinnitus.  Although the evidence 
shows that the veteran currently has tinnitus, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
ears and hearing were normal on separation from service, 
and the first post-service evidence of record of tinnitus 
is from 1993, nearly twenty years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's tinnitus to 
service or any incident of service has been presented.

As discussed above. the veteran is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 
8 Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; 
Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. at 393-94.  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical 
evidence now of record militates against a finding that 
the veteran has tinnitus related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt, as 
described above.  However, when the evidence for and 
against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, supra.  Service connection 
for tinnitus must accordingly be denied.

4.  Service connection for hypertension

The veteran has contended that service connection should 
be granted for hypertension.  Although the evidence shows 
that he currently has hypertension, no competent medical 
evidence has been submitted to show that this disability 
is related to service or any incident thereof.  On the 
other hand, the record reflects that his cardiovascular 
system and blood pressure were normal on separation from 
service, and the first post-service evidence of record of 
hypertension is from 1993, nearly twenty years after the 
veteran's separation from service.  Moreover, in February 
2001, a VA physician stated that the veteran's 
hypertension "occurred well after active duty."  In short, 
no medical opinion or other medical evidence relating the 
veteran's hypertension to service or any incident of 
service has been presented, and, in fact, the evidence is 
against such a finding.

As previously noted, the veteran is certainly capable of 
providing evidence of his symptoms, but, as a layperson, 
he cannot competently opine on matters requiring medical 
knowledge, such as the degree of disability produced by 
the symptoms or the condition causing the symptoms.  See 
Routen, Robinette, Heuer, Espiritu, Harvey, supra.  Here, 
the veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical 
evidence now of record militates against a finding that he 
has hypertension related to service or any incident 
thereof.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.

As above, we have considered the doctrine of reasonable 
doubt.  However, per the discussion above, there is no 
reasonable doubt as to this issue, and the doctrine is 
inapplicable.  Hayes, supra.  Service connection for 
hypertension must be denied.

5.  Service connection for residuals of left thumb 
fracture

The veteran has also contended that service connection 
should be granted for residuals of a left thumb fracture.  
The record demonstrates that no left thumb fracture was 
diagnosed or treated in service or on separation from 
service.  Moreover, on VA examinations after the veteran's 
separation from service, there was no showing that the 
veteran had residuals of a left thumb fracture.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has residuals of a left thumb fracture.  
In fact, when he was examined in February 2001, although 
the veteran complained of left thumb pain, a VA physician 
reported no tenderness or deformity and full range of 
motion of the left thumb, as well as normal X-ray 
findings.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has residuals 
of a left thumb fracture has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but he is a layperson, and has not 
identified or submitted any medical opinion or other 
medical evidence that supports his claim.  Moreover, the 
preponderance of the probative and objective medical 
evidence now of record militates against a finding that 
the veteran has residuals of a left thumb fracture related 
to service or any incident thereof.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

As for the doctrine of reasonable doubt, when the evidence 
for and against a claim is not in equipoise, then there is 
a preponderance of evidence either for or against the 
claim, there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, supra.  Therefore, based 
upon this record, service connection for residuals of a 
left thumb fracture must be denied.



ORDER

Service connection for hemorrhoids is denied.

Service connection for tinnitus is denied.

Service connection for left ear hearing loss is denied.

Service connection for hypertension is denied.

Service connection for residuals of left thumb fracture is 
denied.


REMAND

Regarding the issue of entitlement to service connection 
for acne vulgaris, the Board notes that an October 2000 
rating decision found that there was no clear and 
unmistakable error in a February 1974 rating decision 
which had denied service connection for acne vulgaris.  
Also in October 2000, the RO denied service connection for 
acne vulgaris.  While it is not made clear in the record, 
it appears that, in September 2000, the RO received 
additional service medical records and reopened the 
veteran's claim.  See 38 C.F.R. § 3.156 (2002).

In October 2000, the veteran's service representative 
submitted a written statement indicating that the veteran 
wished to reopen his claim for service connection for acne 
vulgaris.  The veteran noted that, since "CUE cannot be 
claimed" due to VA's failure to obtain records, he 
requested that the records now in the claims file be 
reviewed.  The Board construes this statement as a timely 
notice of disagreement (NOD).  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 
Vet. App. 238 (1999) (NOD initiates review, by the Board, 
of the RO's denial of the claim and bestows potential 
jurisdiction upon the Court, so Board should have remanded 
that issue to the RO for issuance of an SOC.)

In order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should 
be REMANDED to the RO for the following action:

1. The RO should issue a statement of 
the case concerning the issue of 
entitlement to service connection for 
acne vulgaris.  If, and only if, the 
veteran completes his appeal by 
filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).

2. Then, the RO should review the claims 
file and ensure that all notification 
and development action required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 
2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied, 
including VA re-examination if 
warranted.

Thereafter, the case should be returned to the Board, if 
in order. The Board intimates no opinion as to the 
ultimate outcome of this case. The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



